                          UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT


Penny Lou S.,

             Plaintiff,

             v.                                     Civil Action No. 2:18–cv–213

Commissioner of Social Security,

             Defendant.


                              OPINION AND ORDER
                                   (Docs. 8, 9)

      Plaintiff Penny Lou S. brings this action pursuant to 42 U.S.C. § 405(g) of the

Social Security Act, requesting review and remand of the second decision of the

Commissioner of Social Security denying her applications for Disability Insurance

Benefits (DIB) and Supplemental Security Income (SSI). Pending before the Court

are Plaintiff’s motion to reverse the Commissioner’s decision (Doc. 8), and the

Commissioner’s motion to affirm the same (Doc. 9). For the reasons stated below,

Plaintiff’s motion is GRANTED, in part; the Commissioner’s motion is DENIED; and

the matter is REMANDED for further proceedings and a new decision.

                                    Background

      Plaintiff was 44 years old on her alleged disability onset date of September 28,

2013. She has a high school education and worked as a housekeeper or housekeeper

supervisor for approximately 25 years, until she stopped working in early 2012 due to

several physical impairments, described below. (AR 164, 300, 491, 519, 521.)
Plaintiff is single and has two adult children. (AR 518.) During the alleged disability

period, she lived with a friend, and received food stamps from the government and

health insurance through Medicaid. (AR 519, 998.)

       Plaintiff is obese and suffers from fibromyalgia;1 sleep problems; and daily

pain in her right shoulder, neck, back, hips, knees, elbows, wrists, and hands.

(AR 42, 162–63, 368–70, 494, 497–502, 1265.) She is limited in her ability to walk,

stand, lift, and bend, among other things. (AR 42, 269–70, 504–06.) On a typical

day, Plaintiff cares for her dogs, helps clean the house including doing the dishes,

prepares meals, and naps. (AR 270–71, 503.) On bad days, she can do hardly

anything because of fatigue, pain (especially in her elbows and knees), and swelling

in her feet. (AR 504–05.)

       On April 14, 2014, Plaintiff filed applications for DIB and SSI. Pursuant to

those applications, Plaintiff alleges that, starting on September 28, 2013, she has

been unable to work due to bursitis and arthritis in her hips, fibromyalgia, and back

pain.2 (AR 20, 40, 100, 253, 461.) Plaintiff’s applications were denied initially and

upon reconsideration, and Administrative Law Judge (ALJ) Thomas Merrill



       1  “Fibromyalgia” is defined as “[a] common syndrome of chronic widespread soft-tissue pain
accompanied by weakness, fatigue, and sleep disturbances.” Stedman’s Medical Dictionary 725
(28th ed. 2006). There are no laboratory tests for the presence or severity of fibromyalgia, and “[t]he
principal symptoms are ‘pain all over,’ fatigue, disturbed sleep, stiffness, and—the only symptom that
discriminates between it and other diseases of a rheumatic character—multiple tender spots, more
precisely 18 fixed locations on the body (and the rule of thumb is that the patient must have at least
11 of them to be diagnosed as having fibromyalgia) that when pressed firmly cause the patient to
flinch.” Sarchet v. Chater, 78 F.3d 305, 306 (7th Cir. 1996).

       2  On May 7, 2012, Plaintiff filed prior applications for DIB and SSI, alleging disability
beginning on March 21, 2012 due to bursitis in her hips, back pain, fibromyalgia, sleep problems, and
obesity. (AR 65, 68, 70.) Those claims were denied pursuant to an ALJ decision dated September 27,
2013. (AR 65–74.)


                                                   2
conducted an administrative hearing on November 4, 2015. (AR 37–61.) Plaintiff

testified and was represented by an attorney. A vocational expert (VE) also testified

at the hearing. On January 12, 2016, the ALJ issued a decision finding that Plaintiff

was not disabled under the Social Security Act at any time from her alleged disability

onset date through the date of the decision. (AR 20–31.) Thereafter, the Appeals

Council denied Plaintiff’s request for review. On October 26, 2017, however, upon

consideration of the Commissioner’s assented-to motion to remand, the District Court

remanded the matter for further proceedings under sentence four of 42 U.S.C.

§ 405(g). (AR 633–34.) On February 20, 2018, the Appeals Council issued an Order

directing the ALJ to reconsider certain particular issues on remand, including

Plaintiff’s fibromyalgia, the relevant medical source opinions, Plaintiff’s residual

functional capacity, and Plaintiff’s past relevant work.3 (AR 638–40.)

       ALJ Merrill conducted the second administrative hearing on August 1, 2018.

(AR 488–513.) Plaintiff again testified, and was represented by an attorney; a VE

also testified. On August 22, 2018, the ALJ issued his second decision on the claim,

again finding that Plaintiff was not disabled at any time from her alleged disability

onset date through the date of the decision. (AR 461–78.) Thereafter, the Appeals

Council denied Plaintiff’s request for review, rendering the ALJ’s decision the final

decision of the Commissioner. (AR 1–4.) Having exhausted her administrative

remedies, Plaintiff filed the Complaint in this action on December 7, 2018. (Doc. 3.)




       3  In the Order, the Appeals Council noted that Plaintiff had filed new applications for DIB and
SSI on September 20, 2016. (AR 640.) The Council directed the ALJ to consolidate those applications
with the applications currently under review. (Id.)


                                                  3
                                    ALJ Decision

      The Commissioner uses a five-step sequential process to evaluate disability

claims. See Butts v. Barnhart, 388 F.3d 377, 380–81 (2d Cir. 2004). The first step

requires the ALJ to determine whether the claimant is presently engaging in

“substantial gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). If the claimant is

not so engaged, step two requires the ALJ to determine whether the claimant has a

“severe impairment.” 20 C.F.R. §§ 404.1520(c), 416.920(c). If the ALJ finds that the

claimant has a severe impairment, the third step requires the ALJ to make a

determination as to whether that impairment “meets or equals” an impairment listed

in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”). 20 C.F.R. §§

404.1520(d), 416.920(d). The claimant is presumptively disabled if his or her

impairment meets or equals a listed impairment. Ferraris v. Heckler, 728 F.2d 582,

584 (2d Cir. 1984).

      If the claimant is not presumptively disabled, the ALJ is required to determine

the claimant’s residual functional capacity (RFC), which means the most the

claimant can still do despite his or her mental and physical limitations based on all

the relevant medical and other evidence in the record. 20 C.F.R. §§ 404.1520(e),

404.1545(a)(1), 416.920(e), 416.945(a)(1). The fourth step requires the ALJ to

consider whether the claimant’s RFC precludes the performance of his or her past

relevant work. 20 C.F.R. §§ 404.1520(f), 416.920(f). Finally, at the fifth step, the

ALJ determines whether the claimant can do “any other work.” 20 C.F.R. §§

404.1520(g), 416.920(g). The claimant bears the burden of proving his or her case at

steps one through four, Butts, 388 F.3d at 383; and at step five, there is a “limited

                                           4
burden shift to the Commissioner” to “show that there is work in the national

economy that the claimant can do,” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (clarifying that the burden shift to the Commissioner at step five is limited,

and the Commissioner “need not provide additional evidence of the claimant’s

[RFC]”).

       Employing this sequential analysis, in his August 2018 decision, ALJ Merrill

first determined that Plaintiff had not engaged in substantial gainful activity since

her alleged disability onset date of September 28, 2013. (AR 464.) At step two, the

ALJ found that Plaintiff had the severe impairments of osteoarthritis of the right

shoulder status post arthroplasty, obesity, and left hip trochanteric bursitis. (Id.)

Conversely, the ALJ found that Plaintiff’s type 2 diabetes and degenerative disc

disease were non-severe. (AR 466–67.) In addition, the ALJ analyzed Plaintiff’s

fibromyalgia and concluded that it was “not medically determined.” (AR 464.) The

ALJ then made the alternative finding that, even if Plaintiff’s fibromyalgia was

found to be medically determined, it “would be non-severe,” as “[t]he condition does

not more than minimally affect [Plaintiff’s] ability to function.”4 (AR 466.) At step



       4   Of note, in his earlier decision from January 2016, the ALJ similarly found that Plaintiff’s
fibromyalgia was “not severe”; however, in contrast to his most recent (August 2018) decision, the ALJ
appears to have found in the 2016 decision that Plaintiff’s fibromyalgia was a “medically determinable
impairment.” (AR 24.) Specifically, after discussing Plaintiff’s fibromyalgia, along with several other
of Plaintiff’s impairments, the ALJ states in the 2016 decision: “all of [Plaintiff’s] medically
determinable impairments were taken into consideration along with [her] ‘severe’ impairments in
finding the [RFC] as discussed below.” (Id. (emphasis added).) Taken in context, it can be presumed
that the ALJ was referring to Plaintiff’s fibromyalgia as one of those “medically determinable
impairments” that was considered in his RFC determination, given that it was discussed in some
detail just prior to that statement. This difference in the ALJ’s 2016 and 2018 decisions is significant
because, as discussed below, Plaintiff argues that the ALJ violated the mandate rule or law of the case
doctrine by changing the 2016 finding that Plaintiff’s fibromyalgia was a medically determinable
impairment to the 2018 finding that it was not a medically determinable impairment.


                                                   5
three, the ALJ found that none of Plaintiff’s impairments, alone or in combination,

met or medically equaled a listed impairment. (AR 468–69.)

      Next, the ALJ determined that Plaintiff had the RFC to perform “light work,”

as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except:

      [Plaintiff] can lift twenty pounds occasionally and ten pounds frequently.
      [She] can stand and walk for six hours and sit for six hours in an eight-
      hour workday. [She] can frequently push and pull with her right upper
      extremity. [She] can balance on an unlimited basis[;] occasionally climb
      ramps, stairs, ladders, ropes, and scaffolds[;] and occasionally stoop,
      kneel, crouch, and crawl. [She] can frequently reach with her right upper
      extremity.

(AR 469.) Given this RFC, based on testimony from the VE, the ALJ found that

Plaintiff was able to perform her past relevant work as a housekeeping supervisor

and a housekeeper. (AR 477–78.) The ALJ concluded that Plaintiff had not been

under a disability from her alleged disability onset date of September 28, 2013

through the date of the decision. (AR 478.)

                                Standard of Review

      The Social Security Act defines the term “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). A person will be found disabled only if it is determined that his

“impairments are of such severity that he is not only unable to do his previous

work[,] but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.”

42 U.S.C. § 423(d)(2)(A).

                                           6
      In considering the Commissioner’s disability decision, the court “review[s] the

administrative record de novo to determine whether there is substantial evidence

supporting the . . . decision and whether the Commissioner applied the correct legal

standard.” Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002) (citing Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000)); see 42 U.S.C. § 405(g). The court’s factual

review of the Commissioner’s decision is thus limited to determining whether

“substantial evidence” exists in the record to support such decision. 42 U.S.C. §

405(g); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991); see Alston v. Sullivan,

904 F.2d 122, 126 (2d Cir. 1990) (“Where there is substantial evidence to support

either position, the determination is one to be made by the factfinder.”). “Substantial

evidence” is more than a mere scintilla; it means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 401 (1971); Poupore, 566 F.3d at 305. In its deliberations, the

court should bear in mind that the Social Security Act is “a remedial statute to be

broadly construed and liberally applied.” Dousewicz v. Harris, 646 F.2d 771, 773

(2d Cir. 1981).

                                       Analysis

      Plaintiff contends the ALJ made the following four errors: (1) he violated the

mandate rule and/or law of the case doctrine by finding that Plaintiff’s fibromyalgia

was not a medically determinable impairment; (2) he erroneously found that

Plaintiff’s fibromyalgia was neither a medically determinable nor a severe

impairment at step two, despite substantial evidence to the contrary; (3) he

improperly analyzed the medical source opinions; and (4) he mistakenly found that

                                           7
Plaintiff had the RFC to perform light work, despite substantial evidence to the

contrary. (See Docs. 8, 10.) As discussed below, the Court finds no violation of the

mandate rule or law of the case doctrine but finds that the ALJ erred in determining

that Plaintiff’s fibromyalgia was not a medically determinable impairment. Given

this error, the claim must be remanded for further proceedings and a new decision.

I.    The ALJ did not violate the mandate rule or the law of the case
      doctrine.

      Plaintiff argues that the ALJ violated the mandate rule by finding in his latest

decision that Plaintiff’s fibromyalgia is not a medically determinable impairment,

despite finding the opposite in his earlier (2016) decision, and despite the Appeals

Council’s instruction that the ALJ “evaluate the severity of [Plaintiff’s] fibromyalgia”

(AR 639 (emphasis added)). (See Doc. 8 at 4–5.) According to Plaintiff, on remand,

the ALJ was not allowed to revisit the finding that Plaintiff’s fibromyalgia was a

medically determinable impairment, but rather, should have considered only the

finding that Plaintiff’s fibromyalgia was non-severe. As explained below, the Court is

not persuaded by Plaintiff’s argument.

      It is well settled that an ALJ’s failure to follow a court’s remand order is

reversible error, see Sullivan v. Hudson, 490 U.S. 877, 886 (1989) (“Deviation from

the court’s remand order in the subsequent administrative proceedings is itself legal

error, subject to reversal on further judicial review.”); Carrillo v. Heckler, 599 F.

Supp. 1164, 1168 (S.D.N.Y. 1984); and that an ALJ’s failure to follow an order of the

Appeals Council is also reversible error, see 20 C.F.R. § 404.977(b) (“The [ALJ] shall

take any action that is ordered by the Appeals Council and may take any additional



                                            8
action that is not inconsistent with the Appeals Council’s remand order.”); Scott v.

Barnhart, 592 F. Supp. 2d 360, 371 (W.D.N.Y. 2009) (“[An] ALJ’s failure to comply

with the Appeals Council’s order constitutes legal error, and necessitates a

remand.”). Two legal doctrines require ALJs to follow remand orders of the court and

the Appeals Council: (1) the doctrine of the law of the case, under which “a court is

generally precluded from reconsidering an issue that has already been decided by the

same court, or a higher court in the identical case,” Thomas v. Bible, 983 F.2d 152,

154 (9th Cir. 1993); see Brachtel v. Apfel, 132 F.3d 417, 419–20 (8th Cir. 1997); and

(2) the rule of mandate, which requires that “on remand, the lower court’s actions

must be consistent with both the letter and the spirit of the higher court’s decision,”

Ischay v. Barnhart, 383 F. Supp. 2d 1199, 1214 (C.D. Cal. 2005) (emphasis omitted);

see Sompo Japan Ins. Co. of Am. v. Norfolk S. Ry. Co., 762 F.3d 165, 175 (2d Cir.

2014).

         Here, the ALJ did not violate either the mandate rule or the law of the case

doctrine. The October 2017 Order of this Court broadly directs the ALJ to “further

evaluate” Plaintiff’s impairments at step two of the sequential analysis, reassess

Plaintiff’s RFC, and incorporate into the record evidence from Plaintiff’s prior

disability claim. (AR 634.) The February 2018 Appeals Council Order is more

specific, stating as follows, in relevant part:

         The [January 2016 ALJ] decision indicates [that Plaintiff’s] fibromyalgia
         is a non-severe impairment because other causes have not been ruled out.
         . . . [T]he record contains several diagnoses for fibromyalgia, including
         an assessment by the state agency medical consultant that [Plaintiff] was
         physically limited by . . . fibromyalgia. Of note, while the [September
         2013 ALJ] decision . . . did not find [Plaintiff’s] fibromyalgia to be severe,



                                               9
       it did find that it was a medically determinable impairment. Therefore,
       upon remand, an updated consultative examination to test the 18 tender
       points may be warranted.

(AR 638 (citations omitted).) The Appeals Council ordered that, on remand, the ALJ

“will: [f]urther evaluate the severity of [Plaintiff’s] fibromyalgia[,] . . . includ[ing]

consideration of the medical evidence associated with [Plaintiff’s] prior claims.”

(AR 639 (emphasis added).) In his August 2018 decision, the ALJ did just that:

further evaluate the severity of Plaintiff’s fibromyalgia, considering the relevant

medical evidence. (AR 464–66.)

       Plaintiff cites to Ayer v. Commissioner of Social Security, Case No. 5:15-CV-15,

2016 WL 11580280 (D. Vt. May 11, 2016), in support of her claim that the ALJ

violated the mandate rule by failing to follow the instructions contained in the

Appeals Council Order. But the case is distinguishable. In Ayer, two initial ALJ

decisions found that the plaintiff had multiple severe impairments; but then in the

third, most recent decision, the ALJ found that those same impairments were non-

severe. Id. at *5. The court held that the ALJ erred in reconsidering the step-two

severity assessments on remand from the Appeals Council, where the Appeals

Council had implicitly affirmed those favorable determinations, in part because the

plaintiff did not (and could not) challenge them. Id. at *6 (citing Calderon v. Astrue,

683 F. Supp. 2d 273, 276–77 (E.D.N.Y. 2010) (“[A] district court is never called upon

to address issues resolved in the claimant’s favor; the claimant obviously cannot

challenge such determinations, and the Commissioner cannot challenge them

because they were made by him (or his delegate) in the first place.”)). The court

explained:

                                              10
      [T]he language in the remand order is unambiguous. It was not an
      invitation to reconsider the prior favorable findings. It was a directive to
      consider whether there were any other impairments that also rose to the
      level of “severe.” It was error for the ALJ to interpret the remand order
      differently.

Id. at *6–7. In contrast, the Appeals Council’s Order at issue here does not require

(either explicitly or implicitly) that any previous step-two assessment of Plaintiff’s

fibromyalgia remain. Rather, the Order broadly invites the ALJ to “[f]urther

evaluate the severity of [Plaintiff’s] fibromyalgia.” (AR 639.) The Court finds that it

would push the bounds of the mandate rule and the law of the case doctrine too far to

hold that this statement required the ALJ to presume Plaintiff’s fibromyalgia was a

medically determinable impairment without reconsidering that issue as part of his

evaluation of Plaintiff’s fibromyalgia. Therefore, there was no violation of the

mandate rule or the law of the case doctrine.

II.   The ALJ erred in finding that Plaintiff’s fibromyalgia was not a
      medically determinable impairment.

      Of course, resolving the issue of whether the ALJ was required to adopt a

finding that Plaintiff’s fibromyalgia was a medically determinable impairment

pursuant to the mandate rule or the law of the case doctrine, does not answer the

more critical question of whether substantial evidence demonstrates that Plaintiff’s

fibromyalgia did in fact rise to the level of a medically determinable impairment

during the alleged disability period. Plaintiff argues that the ALJ erred in finding

Plaintiff’s fibromyalgia to be both non-severe and not a medically determinable

impairment, and that substantial evidence does not support excluding fibromyalgia

as a severe impairment. (Doc. 8 at 5–9.) Upon consideration of the record, the Court



                                           11
finds that the ALJ erred in finding that Plaintiff’s fibromyalgia was not a medically

determinable impairment. This error requires remand for further proceedings

starting at step two of the sequential evaluation.

      The question of whether and which of a claimant’s impairments are “medically

determinable” must be answered at the start of the ALJ’s sequential evaluation,

given that, in order to be found disabled, a claimant must show that she is unable to

perform any substantial gainful activity by reason of a “medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

20 C.F.R. § 404.1505(a); see 42 U.S.C. § 423(d)(1)(A). Only impairments that are

“medically determinable” may be considered in the disability analysis. In order to

qualify as a medically determinable impairment, an impairment “must result from

anatomical, physiological, or psychological abnormalities that can be shown by

medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R.

§ 404.1521. An impairment must be established by:

      objective medical evidence from an acceptable medical source that shows
      [the claimant] ha[s] a medical impairment(s) which could reasonably be
      expected to produce the pain or other symptoms alleged and that, when
      considered with all of the other evidence (including statements about the
      intensity and persistence of [the claimant’s] pain or other symptoms
      which may reasonably be accepted as consistent with the medical signs
      and laboratory findings), would lead to a conclusion that [the claimant]
      [is] disabled.

20 C.F.R. § 404.1529(a).

      Social Security Ruling (SSR) 12-2p “provides guidance on how [the

Commissioner] develop[s] evidence to establish that a person has a medically



                                          12
determinable impairment . . . of fibromyalgia . . . , and how [the Commissioner]

evaluate[s] [fibromyalgia] in disability claims and continuing disability reviews

under . . . the Social Security Act.” SSR 12-2p, 2012 WL 3104869, at *1 (SSA July 25,

2012). Under SSR 12-2p, an ALJ will find fibromyalgia to be a medically

determinable impairment if the claimant has: (1) “[a] history of widespread pain,”

that is, pain in all quadrants of the body that has persisted for at least three

months”; (2) at least 11 “positive tender points on physical examination,” found

bilaterally and both above and below the waist; and (3) “[e]vidence that other

disorders that could cause the symptoms . . . were excluded.” Id. at 2–3.

      Here, applying SSR 12-2p to Plaintiff’s claim, the ALJ found that Plaintiff’s

fibromyalgia was not a medically determinable impairment primarily because her

longstanding treating rheumatologist, Narandra Kiran Bethina, MD, and other

treating providers did not exclude other impairments or disorders that could also

have caused Plaintiff’s reported symptoms; and because the record does not include

evidence of physical examinations performed by treating providers that demonstrate

evidence of fibromyalgia, including 11 positive tender points. (AR 464–66.) This

analysis is not supported by substantial evidence.

      For example, in July 2013, Dr. Bethina stated in a treatment note that

Plaintiff “has clinical manifestations to suggest the early stages of fibromyalgia and

this in turn could be triggered by her chronic neck, back[,] and left hip pain[,] and her

disturbed sleep cycles.” (AR 1267.) A few months later, in October 2013, Dr. Bethina

diagnosed fibromyalgia, chronic hip pain, and back pain; and noted that Plaintiff had

generalized aches and disturbed sleep, along with “[s]ignificant tenderness” in the

                                           13
paracervical muscular region, “[t]enderness” at the midthoracic area, and

“[t]enderness” around her lateral hip and the inner aspects of her knees bilaterally.

(AR 340–41.) In May 2014, Dr. Bethina recorded as follows in a treatment note:

      Plaintiff has “incre[a]sed muscle/joint pain” and “neck pain that is
       causing headaches,” and “continues to have persistent generalized aches.”
       Her “sleep continues to be disturbed.” (AR 385.)

      Plaintiff has “[s]ignificant tenderness in the cervical region and muscle
       spasms present in the thoracolumbar region,” and “[t]enderness is
       present at the midthoracic area.” (AR 386–87.)

      “Tenderness is present around [Plaintiff’s] lateral hip and the tender
       spots on the inner aspects of her knees bilaterally.” (AR 387.)

      “Few symmetrical tender points are present.” (Id.)

      “[Plaintiff’s] fibromyalgia continues to be active at this time.” (Id.)

       In October 2015, family medicine physician Dr. Gary Waring––who had

treated Plaintiff for 28 years––opined that, since September 2013, Plaintiff could

stand/walk for only two hours in an eight-hour workday, could lift/carry no more than

ten pounds for 1/3 of the day or five pounds for 2/3 of the day, could reach or pull for

less than 1/3 of the workday, could never push, and would be expected to miss two

days of work per month due to her fibromyalgia and fatigue. (AR 1185–87.) In

January 2016, Dr. Bethina noted that Plaintiff had “[m]inimal paraspinal tenderness

diffusely” and “[t]enderness . . . at [the] bilateral greater trochanteric regions[,]

significantly worse on [the] right side.” (AR 1098, 1099.) In November 2016, after

recording that Plaintiff had point tenderness in the neck (anteriorly and posteriorly),

lower and upper back (bilaterally), and knees; consultative examiner Dr. Fred

Rossman assessed Plaintiff as having low back pain, fibromyalgia, right shoulder



                                            14
pain, and diabetes. (AR 1000–02.) He stated that Plaintiff “continues to have pain

as well as [having] been diagnosed [with] fibromyalgia causing . . . pain throughout

her body. She has 18/18 fibromyalgia points.” (AR 1002 (emphasis added).)

      In May 2017, family medicine physician Dr. Delores Burroughs-Biron stated in

a treatment note that Plaintiff “[h]as fibromyalgia,” along with “muscle aches and

fatigue.” (AR 1146, 1149.) In February 2018, Dr. Bethina recorded in a treatment

note that Plaintiff’s fibromyalgia “[a]ppears to be active and is caus[ing] her

generalized aches.” (AR 1077.) In March 2018, Sheldon Ravin, DO, stated in a

treatment note that Plaintiff’s “working diagnosis with Dr. Waring . . . [is]

fibromyalgia,” and that “[t]rigger points” were noted in the thoracolumbar area.

(AR 1178, 1179.) In May 2018, Dr. Bethina noted that Plaintiff had “[t]enderness”

over her left lateral hip region and also in the gluteal muscle region, and “[m]inimal

tenderness” and “restriction of range of motion” in other areas including her right

shoulder. (AR 1172.)

      This evidence, taken together, is inconsistent with the ALJ’s finding that

Plaintiff’s fibromyalgia did not rise to the level of a medically determinable

impairment. See John v. Berryhill, No. 1:17-CV-00963 (JJM), 2019 WL 2314620,

at *2 (W.D.N.Y. May 31, 2019) (holding that, where plaintiff’s physician diagnosed

plaintiff with fibromyalgia and found her to have “at least ten trigger points in her

legs and back,” and another of her physician’s also diagnosed her with fibromyalgia

and stated that she had tender points “all over”; ALJ’s belief that “the objective

evidence conclusively established that plaintiff did not meet the requisite number of

trigger points” was “unfounded”); Casselbury v. Colvin, 90 F. Supp. 3d 81, 94

                                           15
(W.D.N.Y. 2015) (holding that ALJ erred in finding that plaintiff’s fibromyalgia was

not a medically determinable impairment, where two physicians diagnosed claimant

with fibromyalgia using the recognized test of identifying “trigger points” and those

diagnoses were consistent with treatment notes documenting that although

fibromyalgia had not yet been diagnosed, claimant was experiencing many typical

symptoms of fibromyalgia, including complaints of pain in her back, legs, and upper

body; fatigue; and disturbed sleep); Dillon v. Astrue, No. CV 09-7272-PLA, 2010 WL

2850910, at *6 (C.D. Cal. July 19, 2010) (holding that, where plaintiff’s physicians

diagnosed her with fibromyalgia and an examining physician assessed her as having

chronic generalized pain consistent with fibromyalgia, ALJ should not have rejected

fibromyalgia diagnosis “because [the physicians’] records did not note the number of

trigger points they found before reaching their diagnoses”; “in noting that plaintiff

had ‘multiple’ trigger points, [plaintiff’s physicians] may have in fact found more

than eleven trigger points,” and “[i]t was the ALJ’s duty to further develop the record

if she felt that a specific finding of the number of trigger points was necessary”).

Thus, the ALJ’s analysis of whether Plaintiff’s fibromyalgia was a medically

determinable impairment is flawed and not supported by substantial evidence.

Because this error potentially impacted each subsequent step of the sequential

evaluation, remand is required.

      The Commissioner argues, however, that even if the ALJ erred in finding that

Plaintiff’s fibromyalgia is not a medically determinable impairment, the error is

harmless because “the ALJ’s analysis continued past step two of the sequential

evaluation.” (Doc. 9 at 9.) Although the Commissioner is correct that an error at

                                           16
step two may be harmless if the ALJ identified other severe impairments, proceeded

through the remainder of the sequential evaluation, and specifically considered all

severe and non-severe impairments during subsequent steps of the process, see

Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013); the ALJ’s error in this

case stemmed not from a step-two severity conclusion but from the conclusion that

Plaintiff’s fibromyalgia is not a medically determinable impairment.5

       This distinction is crucial because, as Plaintiff points out (see Doc. 8 at 3), the

step-two harmless error doctrine is inapplicable to a determination that an

impairment is not medically determinable. One court explained: “Th[e] distinction

[between an ALJ’s failure to identify an impairment as severe versus as medically

determinable] is significant because an ALJ may credit a claimant’s statements

about her symptoms and functional limitations only if the impairment to which they

relate is medically determinable.” Cooper v. Comm’r of Soc. Sec., No. 17-CV-1058-

MJR, 2019 WL 1109573, at *5 (W.D.N.Y. Mar. 11, 2019) (emphasis added)

(remanding for ALJ to properly evaluate claimant’s fibromyalgia under SSR 12-2p,

finding that “ALJ’s error . . . stemmed not from a severity conclusion, but from the

conclusion that [claimant’s] fibromyalgia is not even a medically determinable

impairment”). Once an ALJ concludes, as here, that a claimant’s fibromyalgia is not



       5   As discussed in more detail below, this analysis is not affected by the ALJ’s alternative
finding that his RFC determination “would be the same” even if Plaintiff’s fibromyalgia was found to
be a medically determinable impairment, because the impairment did not “more than minimally affect
[Plaintiff’s] ability to function and [thus] would be non-severe.” (AR 466.) The ALJ cannot on the one
hand find that Plaintiff’s fibromyalgia is not a medically determinable impairment and thus need not
be taken into account in determining Plaintiff’s RFC, while on the other hand finding that Plaintiff’s
fibromyalgia is medically determinable but non-severe and thus must be considered in determining
Plaintiff’s RFC. As Plaintiff states in her brief, “[t]o say that an impairment [that] does not exist
would not cause greater limitations [to a claimant] is to say nothing at all.” (Doc. 8 at 4.)


                                                 17
a medically determinable impairment, there is “no basis [for the ALJ] to credit [the

claimant’s] statements regarding her fibromyalgia-related symptoms in the

remainder of [the] decision.” Id.; see Childs v. Colvin, No. 1:14-CV-00462 (MAT),

2016 WL 1127801, at *3, *4 (W.D.N.Y. Mar. 23, 2016) (holding that, where ALJ

determined claimant “did not suffer from [schizoaffective] disorder at all,” rather

than determining the disorder was non-severe, ALJ failed in his duty to consider the

combined impact of plaintiff’s medically determinable impairments throughout the

disability determination process; and stating, “ALJ’s failure to consider plaintiff’s

schizoaffective disorder at both steps two and three of the sequential evaluation

process constituted reversible error, because a full consideration of plaintiff’s disorder

could have affected the outcome of her application”); Casselbury, 90 F. Supp. 3d at 94

(finding step-two error based on ALJ’s rejection of fibromyalgia as a medically

determinable impairment was not harmless because, after “discounting [p]laintiff’s

fibromyalgia as a medically determinable impairment,” ALJ “did not consider the

potential functional limitations as a result of [p]laintiff’s fibromyalgia symptoms”);

Showers v. Colvin, Civil Action No. 3:13–cv–1147 (GLS/ESH), 2015 WL 1383819, *8

(N.D.N.Y. Mar. 25, 2015) (harmless error doctrine not applicable to determination

that impairment was not medically determinable: “[s]ince ALJ . . . found that

[claimant’s] claimed personality disorder, depression[,] and anxiety were not

medically []determinable abnormalities rising to the level of impairments, functional

limitations attributable thereto were never considered at subsequent evaluative

steps or when formulating [claimant’s] [RFC]”).




                                           18
      Stated differently, the ALJ’s error in finding that Plaintiff’s fibromyalgia was

not a medically determinable impairment impacted the subsequent steps of the

disability determination process because, once the ALJ found the impairment to be

not medically determinable, he was not required to consider it in determining

Plaintiff’s RFC. See, e.g., Butler v. Colvin, NO: 1:15-CV-3162-TOR, 2016 WL

8232243, at *5 (E.D. Wash. Aug. 23, 2016) (“[B]y classifying [p]laintiff’s fibromyalgia

as a non-medically determinable impairment—rather than a severe or non-severe

impairment—the ALJ excluded the effects of this condition when formulating

[p]laintiff’s RFC, rendering the ALJ’s RFC finding suspect.” (internal quotation

marks omitted).) Thus, despite the ALJ’s statement that his RFC determination

“would be the same” even if Plaintiff’s fibromyalgia was found to be a medically

determinable impairment because the impairment did not “more than minimally

affect [Plaintiff’s] ability to function and [thus] would be non-severe” (AR 466), the

ALJ’s RFC determination likely would have been different had the ALJ considered

Plaintiff’s fibromyalgia-related symptoms. The ALJ’s finding that his RFC

determination “would be the same” even if Plaintiff’s fibromyalgia was found to be a

medically determinable impairment makes little sense because, by finding that

fibromyalgia was not a medically determinable impairment from which Plaintiff

suffered, the ALJ had no legal basis upon which to find that fibromyalgia was severe

or non-severe. See Toney v. Berryhill, Civil Action No. 9:17-CV-00080, 2018 WL

4090630, at *4 (D.S.C. Aug. 28, 2018) (“[B]ecause the ALJ concluded that Toney did

not have a medically determinable impairment of fibromyalgia, it would have been

improper to consider it in the RFC calculation.”); Talbot v. Colvin, No. 3:13–CV–1249

                                           19
(GTS), 2015 WL 5512039, *4 (N.D.N.Y. Sept. 15, 2015) (citing 20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii)) (“Only medically determinable impairments may

be considered severe or non-severe.”).

      Additionally, the ALJ’s finding that Plaintiff’s fibromyalgia was not a

medically determinable impairment may have altered his assessment of Plaintiff’s

credibility. See Cooper, 2019 WL 1109573 at *5; Moore v. Berryhill, No. CV 17–3933–

E, 2018 WL 2106470, at *2 (C.D. Cal. May 7, 2018) (“If the ALJ had found [p]laintiff’s

alleged fibromyalgia to be a medically determinable impairment, an impairment with

which some of [p]laintiff’s allegedly disabling symptomology sometimes is associated,

the ALJ may have viewed the credibility of [p]laintiff’s testimony in a materially

different light.”); Strickland v. Berryhill, No. 7:16-CV-252-FL, 2017 WL 3910436,

at *6 (E.D.N.C. Aug. 21, 2017) (stating that “consideration of [c]laimant’s

fibromyalgia would likely impact the ALJ’s credibility determination, because it

could account for increased severity of [c]laimant’s pain and other symptoms, which

the ALJ found were unsupported”); Allen v. Colvin, CASE NO. 2:15-CV-01191-TSZ-

DWC, 2016 WL 7368128, at *4 (W.D. Wash. Jan. 8, 2016) (noting that if ALJ had

considered a diagnosis of fibromyalgia, she “may have found [p]laintiff’s testimony

regarding her pain, fatigue, and ability to function more credible, which may have

impacted the RFC determination”). “Persons afflicted with fibromyalgia may

experience severe and unremitting musculoskeletal pain, accompanied by stiffness

and fatigue due to sleep disturbances, yet have normal physical examinations, e.g.,

full range of motion, no joint swelling, normal muscle strength[,] and normal

neurological reactions.” Campbell v. Colvin, Civil Action No. 5:13-cv-451 (GLS/ESH),

                                          20
2015 WL 73763, at *5 (N.D.N.Y. Jan. 6, 2015) (emphasis omitted). These types of

“normal” findings are noted in the ALJ’s decision, as indications of Plaintiff’s ability

to function and lack of credibility regarding her allegations about the severity of her

fibromyalgia-related symptoms. (See, e.g., AR 471–73, 476–77.) Thus, it is likely

that some of the ALJ’s findings would have been different if Plaintiff’s fibromyalgia

had been determined to be a medically determinable impairment.

III.   The Court does not reach Plaintiff’s remaining arguments.

       As noted above, Plaintiff advances several other arguments in support of her

request for remand, including claims that the ALJ erred in his analysis of the

medical opinions and determination of Plaintiff’s RFC. In light of the findings

discussed above, however, and because the ALJ is required to reconsider the claim

starting at step two––this time finding that Plaintiff’s fibromyalgia was a medically

determinable impairment during the relevant period––the ALJ’s credibility

assessment, analysis of the medical opinions, RFC determination, and other

subsequent steps of the sequential evaluation process will be affected. Therefore, the

Court does not reach these remaining arguments.

                                      Conclusion

       Although the ALJ did not violate the mandate rule or the law of the case

doctrine, his exclusion of Plaintiff’s fibromyalgia as a medically determinable

impairment is not supported by substantial evidence. The claim is therefore

remanded for a reevaluation of Plaintiff’s fibromyalgia and reconsideration of each

successive step of the sequential disability analysis. See Buell v. Berryhill, 716 F.

App’x 600, 602 (9th Cir. 2017) (“If the ALJ had in front of him a valid diagnosis of

                                           21
fibromyalgia, it stands to reason that Buell’s symptoms and behavior would have

appeared in a different and more favorable light.”).

      Accordingly, the Court GRANTS Plaintiff’s motion (Doc. 8), in part; DENIES

the Commissioner’s motion (Doc. 9); and REMANDS for further proceedings and a

new decision consistent with this ruling.

      Dated at Burlington, in the District of Vermont, this 10th day of October 2019.


                                                 /s/ John M. Conroy            .
                                                 John M. Conroy
                                                 United States Magistrate Judge




                                            22
